t c memo united_states tax_court edward a drozdowski and diana d drozdowski petitioners v commissioner of internal revenue respondent docket no filed date edward a and diana d drozdowski pro sese ladd c brown jr and ellen t friberg for respondent memorandum findings_of_fact and opinion foley judge by notice dated date respondent determined the following deficiencies additions to tax and penalties relating to petitioners' federal income taxes additions to tax’ penalties’ year deficiency sec_6653 b sec_6653 b a sec_6653 b sec_6663 dollar_figure --- dollar_figure -- dollar_figure -- -- --- big_number -- -- -- dollar_figure big_number -- -- -- big_number the additions to tax and the penalties apply only to petitioner edward drozdowski fifty percent of the statutory interest due on dollar_figure computed from date to the earlier of the date of assessment or the date of payment respondent concedes that dollar_figure dollar_figure and dollar_figure of the income adjustments in the notice_of_deficiency for and respectively are not gross_income to petitioners all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether petitioners have failed to report wage income relating to and and whether mr drozdowski is liable for additions to tax and penalties for fraud findings_of_fact petitioners husband and wife resided in boca raton florida at the time their petition was filed prior to the years in issue mr drozdowski served years in the united_states air force and was employed by various businesses his previous employers withheld taxes from his wages and issued him forms w-2 wage and tax statements during the years in issue mr drozdowski was an employee of continental plastic card co cpc and earned wages and bonuses totaling dollar_figure in dollar_figure in dollar_figure in and dollar_figure in at mr drozdowski's request cpc did not withhold income_tax from and did not issue forms w-2 relating to his wages cpc employed mrs drozdowski in and at mrs drozdowski's request cpc withheld taxes from and issued forms w-2 relating to her wages during cpc was purchased by continental card acquisition cca cca employed mr drozdowski for the remainder of withheld taxes from his wages and issued him a form_w-2 on their income_tax returns for the years in issue petitioners reported mrs drozdowski's wages from cpc and mr drozdowski's wages from cca but did not report mr drozdowski's wages from cpc in date mr drozdowski was charged pursuant to sec_7201 with evading income_tax relating to mr drozdowski pleaded guilty to the charge was sentenced to years' probation and was ordered to pay a fine and restitution pursuant to the plea agreement petitioners amended their tax returns for the years in issue to report mr drozdowski's wages from cpc opinion respondent determined that petitioners failed to report mr drozdowski's wages from cpc for and petitioners concede that they failed to report mr drozdowski's wages from cpc for the years in issue but contend that the payments mr drozdowski received were net of income_tax withholdings in effect petitioners contend that the amount of unreported wages is greater ie by the amount of the alleged tax withholdings than the amount determined by respondent and that petitioners are entitled to a withholding_tax credit relating to mr drozdowski's wages from cpc the record does not support petitioners' contention cpc did not withhold taxes from mr drozdowski's wages and he did not receive forms w-2 which would have indicated the amounts of income_tax withholdings thus petitioners are not entitled toa withholding_tax credit relating to mr drozdowski's wages from cpc see sec_31 39_tc_78 holding that an employee is not entitled to a credit for taxes that were never withheld petitioners bear the burden_of_proof see 290_us_111 yet have failed to establish that they are entitled to a withholding_tax credit respondent determined that mr drozdowski pursuant to sec_6653 a and b b and is liable for additions to tax and penalties for fraud respondent must establish by clear_and_convincing evidence that for each year in issue an underpayment_of_tax exists and that some portion of the underpayment is due to fraud see 92_tc_661 a taxpayer's attempts to conceal income mislead the internal_revenue_service or prevent the collection of income_tax may establish the requisite fraudulent intent see 80_tc_1111 respondent has established that for each year in issue petitioners' underpayment_of_tax was attributable to mr drozdowski's fraud each of petitioners' amended returns is an admission of a tax underpayment see 464_us_386 in addition mr drozdowski's actions warrant an inference of fraud mr drozdowski knew that his wages from cpc were subject_to income_tax yet he requested that cpc not withhold taxes from and intentionally failed to report such wages as a result he underreported substantial amounts of income relating to each year in issue see 348_us_121 holding that a pattern of consistently and substantially underreporting income may justify an inference of fraud 53_tc_96 holding that underreporting income coupled with other circumstances showing an intent to conceal justifies an inference of fraud accordingly we hold that mr drozdowski is liable for the additions to tax and penalties for fraud contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
